                                            Case 3:20-cv-02853-JD Document 13 Filed 08/31/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE RED,                                          Case No. 20-cv-02853-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER DISMISSING COMPLAINT
                                                  v.                                          WITH LEAVE TO AMEND
                                   9

                                  10     QUINCY HECK,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pro se plaintiff George Red, a state prisoner, filed a civil rights complaint under 42 U.S.C.

                                  14   § 1983. The original complaint was dismissed with leave to amend, and plaintiff has filed an

                                  15   amended complaint.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                           Case 3:20-cv-02853-JD Document 13 Filed 08/31/20 Page 2 of 4




                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that he received inadequate medical care. Deliberate indifference to

                                  14   serious medical needs violates the Eighth Amendment’s proscription against cruel and unusual

                                  15   punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050,

                                  16   1059 (9th Cir. 1992), overruled on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d

                                  17   1133, 1136 (9th Cir. 1997) (en banc). A determination of “deliberate indifference” involves an

                                  18   examination of two elements: the seriousness of the prisoner’s medical need and the nature of the

                                  19   defendant’s response to that need. Id. at 1059.

                                  20          A serious medical need exists if the failure to treat a prisoner’s condition could result in

                                  21   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of

                                  22   an injury that a reasonable doctor or patient would find important and worthy of comment or

                                  23   treatment, the presence of a medical condition that significantly affects an individual’s daily

                                  24   activities, or the existence of chronic and substantial pain are examples of indications that a

                                  25   prisoner has a serious need for medical treatment. Id. at 1059-60.

                                  26          The original complaint was dismissed with leave to amend to provide more information.

                                  27   Plaintiff has provided some additional information but has still failed to state a claim. He names

                                  28   several defendants and describes the actions they took concerning a growth in his body. He

                                                                                         2
                                           Case 3:20-cv-02853-JD Document 13 Filed 08/31/20 Page 3 of 4




                                   1   describes attempts to X-ray it and obtain a sample but both failed. The growth was later removed,

                                   2   and plaintiff argues that if it had been removed earlier there would have been fewer medical

                                   3   issues. But plaintiff fails to describe how defendants’ actions were deliberately indifferent to his

                                   4   serious medical needs. The events that plaintiff describes occurred in 1994 and 1995. He does not

                                   5   state where he was incarcerated but he cites to a surgery that occurred in Santa Maria, California

                                   6   which is located in the Central District of California.

                                   7          Section 1983 does not contain its own limitations period. The appropriate period is that of

                                   8   the forum state’s statute of limitations for personal injury torts. See Wilson v. Garcia, 471 U.S.

                                   9   261, 276 (1985), superseded by statute on other grounds as stated in Jones v. R.R. Donnelley &

                                  10   Sons Co., 541 U.S. 369 377-78 (2004); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999). In

                                  11   California, the general residual statute of limitations for personal injury actions is the two-year

                                  12   period set forth at California Civil Procedure Code § 335.1 and is the applicable statute in § 1983
Northern District of California
 United States District Court




                                  13   actions.1 See Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004).

                                  14          The amended complaint is dismissed with leave to amend to provide more information.

                                  15   Plaintiff must identify the specific defendants and describe how their actions violated his

                                  16   constitutional rights. He must also demonstrate why this case is not untimely as the events he

                                  17   describes were 25 years ago and the statute of limitations is at the most four years. Finally, he

                                  18   should state where he was incarcerated when these events took place.

                                  19                                             CONCLUSION

                                  20          1.      The amend complaint is DISMISSED with leave to amend. The second amended

                                  21   complaint must be filed by October 5, 2020, must include the caption and civil case number used

                                  22   in this order and the words SECOND AMENDED COMPLAINT on the first page. Because an

                                  23   amended complaint completely replaces the original complaint, plaintiff must include in it all the

                                  24   claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may

                                  25

                                  26   1
                                         California Civil Procedure Code section 352.1 recognizes imprisonment as a disability that tolls
                                  27   the statute of limitations when a person is “imprisoned on a criminal charge, or in execution under
                                       the sentence of a criminal court for a term of less than for life.” Cal. Civ. Proc. Code § 352.1(a).
                                  28   The tolling is not indefinite, however; the disability of imprisonment delays the accrual of the
                                       cause of action for a maximum of two years. See id.
                                                                                          3
                                           Case 3:20-cv-02853-JD Document 13 Filed 08/31/20 Page 4 of 4




                                   1   not incorporate material from the original complaint by reference. Failure to amend within the

                                   2   designated time will result in the dismissal of this case under Federal Rule of Civil Procedure

                                   3   41(b).

                                   4            2.    It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                   5   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                   6   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                   7   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   8   Civil Procedure 41(b).

                                   9            IT IS SO ORDERED.

                                  10   Dated: August 31, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                      JAMES DONATO
                                  13                                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
